Citation Nr: 1142327	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  06-28 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for deep vein thrombosis of the right lower extremity, to include as due to a service-connected right foot injury.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel

INTRODUCTION

The Veteran served on active duty from July 1953 to June 1956.  He also had a period of service from April 1959 to July 1963 that was found to be under dishonorable conditions for VA purposes. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for deep vein thrombosis, right lower extremity. 

The Veteran and his spouse testified in support of his claims at a local hearing held before a Decision Review Officer in May 2006 and a Travel Board hearing held before a Veterans Law Judge in August 2007.  Transcripts of both hearings are of record.  The Veterans Law Judge who presided over the August 2007 hearing is no longer employed by the Board and the Veteran was offered the opportunity for a new hearing before the undersigned Veterans Law Judge in a February 2010 letter.  The Veteran declined the new hearing and requested that his claim be considered based on the evidence of record. 

The issue on appeal was last before the Board in May 2010 when the claim was denied.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (the Court).  By Order dated in February 2011, the Court remanded the Board's May 2010 decision back to the Board for compliance with instructions included in a Joint Motion for Remand.  

In May 2010, the Board noted that a claim of entitlement to service connection for a right, below the knee amputation secondary to right leg deep vein thrombosis had been raised and the Veteran requested a temporary 100 percent disability rating based on convalescence.  The Board referred the claim to the RO for adjudication.  A review of the claims file demonstrates that the claim has not been adjudicated yet.  The Board does not have jurisdiction over the claim, and it must again be referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

The Joint Motion for Remand referenced in the introduction found fault, in part, with the Board's failure to address the Veteran's March 2010 argument regarding the adequacy of a January 2010 medical opinion.  The Veteran asserted that the January 2010 medical opinion was inadequate in that it did not address the question of aggravation of the deep vein thrombosis by the Veteran's active duty service to include a service-connected injury.  A March 2008 medical opinion included the annotation that the worsening of the deep vein thrombosis of the right lower extremity was likely a result of the military injury with the Veteran experiencing more severe symptoms of venous insufficiency in the right leg when compared with the left.  The Veteran's representative also noted that the March 2008 medical statement included the physician's opinion that the use of a prosthetic bypass in the right leg may have contributed to the Veteran's eventual need for an amputation of the right leg as saphaneous vein conduit bypasses perform better with higher patency rates and less chance for limb loss compared with prosthetic bypasses.  The Joint Motion found that the March 2008 medical opinion reasonably raised the issue that the Veteran's deep thrombosis of the right lower extremity was aggravated by his service-connected injury and that the Board must address this argument.  The Board was directed to address this argument.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310 , which was in effect when the Veteran filed his claim in December 2004 and is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  See 38 C.F.R. § 3.310(b).

Based on the above, the Board finds the issue on appeal must be remanded in order to obtain a medical opinion regarding the Veteran's allegations of having deep vein thrombosis which was aggravated by his service connected foot disorder.  

Accordingly, the case is REMANDED for the following action:

1.  If possible, return the claims file to the physician who prepared the January 2010 VHA medical advisory opinion and request that he provide opinions regarding the following:  (Please see the last paragraph of this section if the examiner is unavailable.)

a).  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran has deep vein thrombosis of the right lower extremity which increased in severity due to the service connected injury of the right foot?  

b).  If the examiner determines that the deep vein thrombosis of the right lower extremity increased in severity due to service connected foot disorder, is there clear and unmistakable evidence (obvious or manifest) that the increase in the deep vein thrombosis of the right lower extremity symptomatology is due to the natural progression of the disease, or if not, due to aggravation of the service connected disorder?  

In responding to these questions, the examiner must address the difference in the symptomatology associated with the right lower extremity versus that found in the left lower extremity, if any, and discuss its importance, or lack thereof, in the etiology of the disability claimed on appeal.  The examiner must also address the finding included in the March 2008 statement from Dr. M.B. regarding whether the use of a prosthetic bypass in the right leg may have contributed to the Veteran's eventual need for an amputation of the right leg as saphaneous vein conduit bypasses perform better with higher patency rates and less chance for limb loss compared with prosthetic bypasses.  

Inform the examiner that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Inform the examiner that "aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

A detailed rationale, including pertinent findings from the record, must be supplied for all opinions provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefore.

If the examiner who prepared the January 2010 examination report is not available, arrange to have the claims file reviewed by a suitably qualified health care professional and request that he/she answer the questions set out above.  If this examiner determines that he/she cannot provide an opinion without physical examination of the Veteran, this should be scheduled.  

2.  The claim should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


